DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species of the specimen
A) Please select one virus from claim 4.
Species of positive control nucleic acid
B) the positive control nucleic acid in the mixing of the specimen with the positive control nucleic acid is a housekeeping gene (claims 5 and 20),
C) the positive control nucleic acid in the mixing of the specimen with the positive control nucleic acid is TATA-binding protein (TBP) (claims 6 and 21),
D) at least one of the positive control nucleic acid and the PCR reaction control nucleic acid in the adding of the portion of the buffer mixture to the solid composition for the PCR control is a housekeeping gene (claims 10 and 25),
E) the positive control nucleic acid in the adding of the portion of the buffer mixture to the solid composition for the PCR control is same as the positive control nucleic acid in the mixing of the specimen with the positive control nucleic acid (claims 11 and 26),
F) the positive control nucleic acid in the adding of the portion of the buffer mixture to the solid composition for the PCR control is TATA-binding protein (TBT) and the PCR reaction control nucleic acid in the adding of the portion of the buffer mixture to the solid composition for the PCR control is glyceraldehyde-3-phosphate dehydrogenase (GAPDH) (claims 12 and 27).
Species of PCR primer pairs
G) primer pair to detect HSV-1 (claims 13 and 29),
H) primer pair to detect HSV-2 (claims 13 and 29),
I) primer pair to detect VZV (claims 13 and 29),
J) primer pair to detect EBV (claims 13 and 29)
 K) primer pair to detect HHV-6 (claims 13 and 29),
L) primer pair to detect CMV (claims 13 and 29),
M) primer pair to detect HTLV-1 (claims 13 and 29),
N) primer pair to detect Treponema pallidum (claims 13 and 29),
O) primer pair to detect toxoplasma (claims 13 and 29),
P) a combination of HSV-1 detecting primer pair and VZV detecting primer pair (claims 14 and 30),
Q) a combination of HSV-2 detecting primer pair and HHV-6 detecting primer pair (claims 14 and 30),
R) a combination of EBV detecting primer pair and CMV detecting primer pair (claims 14 and 30),
S) a combination of HTLV-1 detecting primer pair and Treponema pallidum detecting primer pair (claims 14 and 30).
 The species are independent or distinct because the claims to the different species recite
the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of the sets of species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to
one species would not likely be applicable to another species; and/or the species are likely to
raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 3, 2022